Exhibit 10.53

ELECTION NOTICE

April 23, 2008

Comverse Technology, Inc.

810 Seventh Avenue, 35th Floor

New York, NY 10019

Attention: Andre Dahan, President and Chief Executive Officer

 

  Re: Deferred Stock Award Agreement (the “Agreement”) between Comverse
Technology, Inc. (the “Company”) and Avi Aronovitz

Dear Mr. Dahan:

This letter serves as the undersigned’s irrevocable election to satisfy the
aggregate withholding obligation of $49,227.74 (the “Withholding Tax”) in
connection with the vesting of 8,618 deferred stock units (the “Award”) on
April 20, 2008 (the “Vesting Date”) by directing the Company to retain 2,913
shares of the Company’s common stock issuable upon vesting of the Award
sufficient to cover the Withholding Tax valuing each share at $16.90, the
closing price of the shares of the Company’s common stock on Friday, April 18,
2008, the last business day before the Vesting Date.

Upon your acknowledgement of the election, I understand that, as soon as
practicable following the Vesting Date, the Company will deliver 5,705 shares of
the Company’s common stock, to my attention, representing to balance of the
shares of the Company’s common stock vesting under the Award.

 

Sincerely, /s/ Avi Aronovitz Avi Aronovitz

 

AGREED AND ACKNOWLEDGED COMVERSE TECHNOLOGY, INC. By:   /s/ Andre Dahan Name:  
Andre Dahan Title:   President and Chief Executive Officer

Date: April 23, 2008